846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard Francis WHEELER, Plaintiff-Appellant,v.Howard N. LYLES, Warden, Maryland House of Corrections, M.Powell, Officer, Co. II, Shawn Jackson, Maryland House ofCorrections, Others Open-Mailroom Personnel, Maryland Houseof Corrections, names not known, Defendants- Appellees.
No. 87-7698.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided May 9, 1988.

Leonard Francis Wheeler, appellant pro se.
Stephanie J. Lane, Assistant Attorney General, for appellees.
Before K.K. HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wheeler v. Lyles, C/A No. 84-3196-N (D.Md. August 24, 1987).


2
AFFIRMED.